id office uilc cca_2011051108245637 ---------- number release date from ------------------- sent wednesday date am to -------------------- cc ----------- subject re tefra - penalties asserted against llc it appears that the partnership was negligent and that as a consequence penalties should be determined at the partnership level based on the knowledge and behavior of the managers responsible for the incorrect reporting the fact that other managers were innocent can lead to their being forgiven for the partnership-level determination of penalties based on their partner-level defenses to the penalty under sec_301_6221-1 eg lack of knowledge of the incorrect treatment and reasonable_cause good_faith in claiming the items on their schedule_k-1
